         Case 17-21263             Doc 35     Filed 11/08/18 Entered 11/08/18 10:16:04                                   Desc Main
                                                Document     Page 1 of 9
                                           UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS

              In re: VARWIG, SCOTT A                                                            § Case No. 17-21263-ABG
                                                                                                §
                                                                                                §
         Debtor(s)                                                                              §

                                           TRUSTEE'S FINAL REPORT (TFR)

                The undersigned trustee hereby makes this Final Report and states as follows:

               1. A petition under Chapter 7 of the United States Bankruptcy Code
       was filed on July 18, 2017. The undersigned trustee was appointed on July 18, 2017.

                 2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                3. All scheduled and known assets of the estate have been reduced to cash, released to
       the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
       pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
       disposition of all property of the estate is attached as Exhibit A.
                 4. The trustee realized the gross receipts of                      $                10,000.00

                                    Funds were disbursed in the following amounts:
                                    Payments made under an
                                      interim distribution                                                  0.00
                                    Administrative expenses                                                 0.00
                                    Bank service fees                                                      78.34
                                    Other payments to creditors                                             0.00
                                    Non-estate funds paid to 3rd Parties                                    0.00
                                    Exemptions paid to the debtor                                           0.00
                                    Other payments to the debtor                                            0.00
                             Leaving a balance on hand of 1                         $                  9,921.66
       The remaining funds are available for distribution.

               5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
       account.




              1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
account of the disbursement of the additional interest.

      UST Form 101-7-TFR (05/1/2011)
         Case 17-21263              Doc 35  Filed 11/08/18 Entered 11/08/18 10:16:04 Desc Main
                                              Document
                 6. The deadline for filing non-governmental Page in
                                                             claims 2 this
                                                                      of 9case was 05/10/2018
       and the deadline for filing governmental claims was 01/14/2018. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $1,750.00. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

                The trustee has received $0.00 as interim compensation and now requests the
       sum of $1,750.00, for a total compensation of $1,750.00. 2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $0.00
       and now requests reimbursement for expenses of $0.00, for total expenses of
              2
       $0.00.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 10/20/2018                    By: /s/ILENE F. GOLDSTEIN
                                               Trustee




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
                      Case 17-21263                     Doc 35               Filed 11/08/18 Entered 11/08/18 10:16:04                                      Desc Main
                                                                               Document     Page 3 of 9
                                                                                                                                                                               Exhibit A


                                                                                      Form 1                                                                                   Page: 1

                                            Individual Estate Property Record and Report
                                                             Asset Cases
Case Number: 17-21263-ABG                                                                     Trustee:       (330290)      ILENE F. GOLDSTEIN
Case Name:         VARWIG, SCOTT A                                                            Filed (f) or Converted (c): 07/18/17 (f)
                                                                                              §341(a) Meeting Date:        08/17/17
Period Ending: 10/20/18                                                                       Claims Bar Date:             05/10/18

                                1                                             2                          3                       4                    5                   6

                     Asset Description                                  Petition/               Estimated Net Value          Property            Sale/Funds          Asset Fully
          (Scheduled And Unscheduled (u) Property)                    Unscheduled          (Value Determined By Trustee,    Abandoned            Received by      Administered (FA)/
                                                                         Values               Less Liens, Exemptions,       OA=§554(a)            the Estate       Gross Value of
Ref. #                                                                                            and Other Costs)                                                Remaining Assets

 1        2003 Honda Odyssey 170000 miles Location: 154 Ha                     1,250.00                        0.00                                        0.00                    FA

 2        2006 Mazda 6 100000 miles Location: 154 Harbor D                     1,250.00                        0.00                                        0.00                    FA

 3        Household goods, furniture Location: 154 Harbor                         750.00                       0.00                                        0.00                    FA

 4        Books, pictures, art objects, records, compact d                         25.00                       0.00                                        0.00                    FA

 5        Miscellaneous clothing Location: 154 Harbor Driv                         50.00                       0.00                                        0.00                    FA

 6        Cash Location: 154 Harbor Drive, Barrington IL 6                         22.50                       0.00                                        0.00                    FA

 7        Checking: JP Morgan Chase Bank Location: 10 Sout                        759.85                       0.00                                        0.00                    FA

 8        Savings: JP Morgan Chase Bank Location: 10 South                        643.08                       0.00                                        0.00                    FA

 9        IRA: Capital One 360 IRA Account Location: P.O.                         302.53                       0.00                                        0.00                    FA

10        IRA: Scottrade Location: 530 N. Hough St., Ste.                          16.29                       0.00                                        0.00                    FA

11        Capital 1 accounts                                                        9.95                       0.00                                        0.00                    FA

12        IRA: Scottrade 3 accounts                                            3,023.15                        0.00                                        0.00                    FA

13        TRUSTEE AVOIDING POWER 87; 89 Porsche (u)                          18,000.00                    18,000.00                                   10,000.00                    FA

14        IRA Capitol 1 (See Footnote)                                              0.00                       0.00                                        0.00                    FA

 14      Assets      Totals (Excluding unknown values)                       $26,102.35                  $18,000.00                                  $10,000.00                 $0.00


      RE PROP# 14        Duplicate asset impoted



      Major Activities Affecting Case Closing:

                  Status: The Debtor may have made avoidable Transfers of two vehicles. The UST is also looking at 707 issues.


                  The Trustee is negotiaying a resolution to the transfers

      Initial Projected Date Of Final Report (TFR):          December 31, 2018                  Current Projected Date Of Final Report (TFR):       December 31, 2018




                                                                                                                                                Printed: 10/20/2018 06:14 PM   V.14.14
                         Case 17-21263                  Doc 35          Filed 11/08/18 Entered 11/08/18 10:16:04                                                 Desc Main
                                                                          Document     Page 4 of 9
                                                                                                                                                                                    Exhibit B


                                                                                     Form 2                                                                                          Page: 1

                                                   Cash Receipts And Disbursements Record
Case Number:         17-21263-ABG                                                                     Trustee:              ILENE F. GOLDSTEIN (330290)
Case Name:           VARWIG, SCOTT A                                                                  Bank Name:            Rabobank, N.A.
                                                                                                      Account:              ******1366 - Checking Account
Taxpayer ID #:       **-***7910                                                                       Blanket Bond:         $5,000,000.00 (per case limit)
Period Ending: 10/20/18                                                                               Separate Bond: N/A

   1             2                          3                                          4                                                5                    6                  7

 Trans.     {Ref #} /                                                                                                               Receipts        Disbursements            Checking
  Date      Check #           Paid To / Received From                  Description of Transaction                  T-Code              $                  $               Account Balance
04/04/18       {13}        Chase Cashiers check Scott Varwig   Settlenet of claims                               1229-000               10,000.00                                10,000.00
04/30/18                   Rabobank, N.A.                      Bank and Technology Services Fee                  2600-000                                         11.02             9,988.98
05/31/18                   Rabobank, N.A.                      Bank and Technology Services Fee                  2600-000                                         15.80             9,973.18
06/29/18                   Rabobank, N.A.                      Bank and Technology Services Fee                  2600-000                                         13.86             9,959.32
07/31/18                   Rabobank, N.A.                      Bank and Technology Services Fee                  2600-000                                         15.28             9,944.04
08/31/18                   Rabobank, N.A.                      Bank and Technology Services Fee                  2600-000                                         14.77             9,929.27
09/28/18                   Rabobank, N.A.                      Bank and Technology Services Fee                  2600-000                                          7.61             9,921.66

                                                                                     ACCOUNT TOTALS                                     10,000.00                 78.34          $9,921.66
                                                                                            Less: Bank Transfers                             0.00                  0.00
                                                                                     Subtotal                                           10,000.00                 78.34
                                                                                            Less: Payments to Debtors                                              0.00
                                                                                     NET Receipts / Disbursements                     $10,000.00                 $78.34



                                                                                                                                          Net             Net                    Account
                                                                                     TOTAL - ALL ACCOUNTS                               Receipts     Disbursements               Balances

                                                                                     Checking # ******1366                              10,000.00                 78.34             9,921.66

                                                                                                                                      $10,000.00                 $78.34          $9,921.66




{} Asset reference(s)                                                                                                                            Printed: 10/20/2018 06:14 PM        V.14.14
                    Case 17-21263              Doc 35   Filed 11/08/18 Entered 11/08/18 10:16:04                                              Desc Main
                                                          Document     Page 5 of 9

                                                       EXHIBIT C
                                                ANALYSIS OF CLAIMS REGISTER                                          Claims Bar Date: May 10, 2018

Case Number: 17-21263-ABG                                         Page: 1                                                               Date: October 20, 2018
Debtor Name: VARWIG, SCOTT A                                                                                                            Time: 06:14:49 PM
Claim #   Creditor Name & Address                  Claim Type    Claim Ref. No. / Notes                   Amount Allowed                  Paid to Date     Claim Balance

          ILENE F. GOLDSTEIN                       Admin Ch. 7                                                      $1,750.00                      $0.00        1,750.00
200       900 Skokie Blvd
          Suite 128
          Northbrook, IL 60062
          LAW OFFICES OF ILENE F. GOLDSTEIN,       Admin Ch. 7                                                      $3,290.00                      $0.00        3,290.00
200       CHARTERED
          900 Skokie Blvd
          Suite 128
          Northbrook, IL 60062
          LAW OFFICES OF ILENE F. GOLDSTEIN,       Admin Ch. 7                                                           $66.87                    $0.00           66.87
200       CHARTERED
          900 Skokie Blvd
          Suite 128
          Northbrook, IL 60062
1         TD Bank, USA                             Unsecured                                                       $11,201.92                      $0.00       11,201.92
 610      by American InfoSource LP as agent                     History: Details1-102/09/2018Claim #1 filed by TD Bank, USA, Amount claimed:
          4515 N Santa Fe Ave                                    $11201.92 (Harris, Jennifer )
          Oklahoma City, OK 73118                                --------------------------------------------------------------------------------* * *



2         Capital One, N.A.                        Unsecured                                                        $4,203.97                      $0.00        4,203.97
 610      PO Box 71083                                           History: Details2-102/23/2018Claim #2 filed by Capital One, N.A., Amount claimed:
          Charlotte, NC 28272-1083                               $4203.97 (Boswell, Ashley )
                                                                 --------------------------------------------------------------------------------* * *


3         American Express National Bank           Unsecured                                                        $5,040.00                      $0.00        5,040.00
 610      c/o Becket and Lee LLP                                 History: Details3-104/17/2018Claim #3 filed by American Express National Bank,
          PO Box 3001                                            Amount claimed: $5040.00 (Deegan, Greg )
          Malvern, PA 19355-0701                                 --------------------------------------------------------------------------------* * *



4         US DEPARTMENT OF EDUCATION               Unsecured                                                     $151,939.35                       $0.00      151,939.35
 610      CLAIMS FILING UNIT                                     History: Details4-104/18/2018Claim #4 filed by US DEPARTMENT OF EDUCATION,
          PO BOX 8973                                            Amount claimed: $151939.35 (ADI, EPoc )
          MADISON, WI 53708-8973                                 --------------------------------------------------------------------------------* * *



5         Quantum3 Group LLC as agent for          Unsecured                                                        $3,245.06                      $0.00        3,245.06
 610      Velocity Investments LLC                               History: Details5-104/19/2018Claim #5 filed by Quantum3 Group LLC as agent for,
          PO Box 788                                             Amount claimed: $3245.06 (Strandberg, Neville )
          Kirkland, WA 98083-0788                                --------------------------------------------------------------------------------* * *



6         Directv, LLC                             Unsecured                                                           $584.63                     $0.00          584.63
 610      by American InfoSource LP as agent                     History: Details6-104/30/2018Claim #6 filed by Directv, LLC, Amount claimed:
          4515 N Santa Fe Ave                                    $584.63 (Harris, Jennifer )
          Oklahoma City, OK 73118                                --------------------------------------------------------------------------------* * *
                    Case 17-21263               Doc 35   Filed 11/08/18 Entered 11/08/18 10:16:04                                             Desc Main
                                                           Document     Page 6 of 9

                                                        EXHIBIT C
                                                 ANALYSIS OF CLAIMS REGISTER                                         Claims Bar Date: May 10, 2018

Case Number: 17-21263-ABG                                         Page: 2                                                               Date: October 20, 2018
Debtor Name: VARWIG, SCOTT A                                                                                                            Time: 06:14:49 PM
Claim #   Creditor Name & Address                   Claim Type   Claim Ref. No. / Notes                   Amount Allowed                  Paid to Date      Claim Balance

7         Comenity Capital Bank/Paypal Credit       Unsecured                                                       $2,903.63                      $0.00         2,903.63
 610      c/o Weinstein & Riley, PS                              History: Details7-105/10/2018Claim #7 filed by Comenity Capital Bank/Paypal Credit,
          2001 Western Ave., Ste 400                             Amount claimed: $2903.63 (Moscov, Evan )
          Seattle, WA 98121                                      --------------------------------------------------------------------------------* * *




<< Totals >>                                                                                                      184,225.43                         0.00      184,225.43
         Case 17-21263        Doc 35      Filed 11/08/18 Entered 11/08/18 10:16:04                 Desc Main
                                            Document     Page 7 of 9


                                TRUSTEE'S PROPOSED DISTRIBUTION                                        Exhibit D

           Case No.: 17-21263-ABG
           Case Name: VARWIG, SCOTT A
           Trustee Name: ILENE F. GOLDSTEIN
                                              Balance on hand:                          $             9,921.66
            Claims of secured creditors will be paid as follows:

Claim       Claimant                              Claim Allowed Amount Interim Payments               Proposed
No.                                             Asserted       of Claim          to Date              Payment
                                                    None
                                              Total to be paid to secured creditors:    $                 0.00
                                              Remaining balance:                        $             9,921.66

            Applications for chapter 7 fees and administrative expenses have been filed as follows:
Reason/Applicant                                           Total Requested Interim Payments         Proposed
                                                                                     to Date        Payment
Trustee, Fees - ILENE F. GOLDSTEIN                                 1,750.00                 0.00        1,750.00
Attorney for Trustee, Fees - LAW OFFICES OF ILENE F.               3,290.00                 0.00        3,290.00
GOLDSTEIN, CHARTERED
Attorney for Trustee, Expenses - LAW OFFICES OF                        66.87                0.00           66.87
ILENE F. GOLDSTEIN, CHARTERED
                          Total to be paid for chapter 7 administration expenses:       $             5,106.87
                          Remaining balance:                                            $             4,814.79

             Applications for prior chapter fees and administrative expenses have been filed as follows:
Reason/Applicant                                           Total Requested Interim Payments         Proposed
                                                                                     to Date        Payment
                                                    None
                          Total to be paid for prior chapter administrative expenses:   $                 0.00
                          Remaining balance:                                            $             4,814.79




   UST Form 101-7-TFR (05/1/2011)
           Case 17-21263          Doc 35      Filed 11/08/18 Entered 11/08/18 10:16:04                 Desc Main
                                                Document     Page 8 of 9




             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $0.00 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
                                                        None
                                                 Total to be paid for priority claims:      $                0.00
                                                 Remaining balance:                         $            4,814.79
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 179,118.56 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 2.7 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
  1            TD Bank, USA                                           11,201.92                 0.00         301.11
  2            Capital One, N.A.                                       4,203.97                 0.00         113.00
  3            American Express National Bank                          5,040.00                 0.00         135.48
  4            US DEPARTMENT OF EDUCATION                           151,939.35                  0.00       4,084.20
  5            Quantum3 Group LLC as agent for                         3,245.06                 0.00          87.23
  6            Directv, LLC                                              584.63                 0.00          15.72
  7            Comenity Capital Bank/Paypal Credit                     2,903.63                 0.00          78.05
                              Total to be paid for timely general unsecured claims:         $            4,814.79
                              Remaining balance:                                            $                0.00




  UST Form 101-7-TFR (05/1/2011)
           Case 17-21263         Doc 35      Filed 11/08/18 Entered 11/08/18 10:16:04                 Desc Main
                                               Document     Page 9 of 9




            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                      None
                            Total to be paid for tardy general unsecured claims:          $                  0.00
                            Remaining balance:                                            $                  0.00

             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                       None
                                                Total to be paid for subordinated claims: $                  0.00
                                                Remaining balance:                        $                  0.00




  UST Form 101-7-TFR (05/1/2011)
